Citation Nr: 1415045	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-37 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his current peripheral neuropathy of the lower extremities is due to exposure to herbicides, specifically Agent Orange, during service.  Although the record does not evidence a manifestation greater than 10 percent within a year of separation from service, VA medical records indicate that the Veteran's neuropathy may be secondary to Agent Orange.  (A VA EMG examination was interpreted as revealing severe demyelinating sensory motor polyneuropathy consistent with the history of agent orange exposure.  Also, October 2011 and April 2012 VA records include diagnostic impressions of peripheral neuropathy secondary to agent orange.)  The Board therefore finds that an examination is required to determine whether a nexus exists between the Veteran's current condition and his exposure during service.  Additionally, as the most recent VA treatment records are dated May 2012, any outstanding VA records should be obtained in order to ensure complete development of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his peripheral neuropathy symptomatology. The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain any relevant treatment records concerning peripheral neuropathy from the Atlanta VA Medical Center since May 2012.

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional to determine whether his peripheral neuropathy of the lower extremities is at least as likely as not due to exposure to herbicides during service.

The examiner should provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


